1. The State contested appellant's motion for a continuance, and also his motion for new trial on the same ground. The court correctly overruled both, and gave the reasons in his qualification of his bill, which are borne out fully by the record. The Reporter will quote the judge's qualification on pages 57 and 78 of the record.
2. The witnesses Rich Henderson, Will Zachary and Will Stewart sought to be introduced by appellant were under indictment for perjury in the same case and transaction as appellant was in this case. Under the proper construction of article 91, Penal Code, and article 791, Code of Criminal Procedure, I think they ought to be held incompetent (Crutchfield v. State, 7 Texas Crim. App., 65), but even if they were not incompetent, the court was right in refusing to permit them to testify because appellant had not had them placed under the rule. The Reporter will quote the court's qualification of appellant's bill on pages 44 and 80 of the record.
3. The statute by the Act of April 5, 1913, page 278, was passed expressly for the purpose of preventing new trials and reversals because of just such inadvertent omissions as to the penalty in the court's charge as was made in this case, and such an error is not and can not be fundamental. If advantage can be taken of such an error by motion for new trial, then the statute is vain and ineffective; but it is not so as all the time heretofore held by this court construing it. This case should not be reversed but affirmed. *Page 168